Case 1:21-mj-00264-ZMF Document5 Filed 03/11/21 Page 1of1

AO 442 (Rev. II/I1) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United states of America ; Case: 1:21-mj-00264
, , Assigned to: Judge Faruqui, Zia M
Jonathan Daniel Carlton (AKA: Danny Carlton) 5 Assign Date: 2/24/2021

) Description: COMPLAINT W/ARREST WARRANT
)

— — a )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jonathan Daniel Carlton

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment 1 Superseding Indictment O Information © Superseding Information Complaint
1 Probation Violation Petition Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) -(2)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;
40 U.S.C. § 5104(e)(2)(D),(G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

% J 2021.02.24
7} 15:19:58 -05'00'

Issuing officer's signature

Date: 02/24/2021

City and state: Washington, D.C. - Zia M. Faruqui, U.S. Magistrate Judge

 

Printed name and title

 

Return

 

 

This warrant was received on (dare) MpleH—li, eae , and the person was arrested on (date) An cH /t 29)!
at (city and state) AACK Sonvil le TL.

esse

Arre sting officer's signature

< TP Je fn1|, More _

Printed name and title

 
  
 

Date: Myc \2Q2. \

 

 

 
